          Case 8:21-cv-00403-JVS-ADS Document 12 Filed 03/08/21 Page 1 of 4 Page ID #:201
Name and address:
                           Leslie J. Hughes
               Securities and Exchange Commission.
           1961 Stout Street, Ste. 1700, Denver, CO 80294
                                                                                                            3/8/21
                     Email: HughesLJ@sec.gov                                                                  LB
                          Ph. 303.844.1000

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                             CASE NUMBER
SECURITIES AND EXCHANGE COMMISSION
                                                         Plaintiff(s),                      SACV 21-00403JVS(ADSx)
                 v.
                                                                               APPLICATION OF NON-RESIDENT ATTORNEY
ANDREW L. FASSARI                                                                    TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                         PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Hughes, Leslie J.
Applicant's Name (Last Name, First Name & Middle Initial)                                           check here if federal government attorney   ✔



Securities and Exchange Commission
Firm/Agency Name
1961 Stout Street, Ste. 1700                                             303.844.1086                           303.297.3529
                                                                         Telephone Number                       Fax Number
Street Address
Denver, CO 80294                                                                                  HughesLJ@sec.gov
City, State, Zip Code                                                                                E-mail Address

I have been retained to represent the following parties:
Securities and Exchange Commission                                       ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                             Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                 Name of Court                          Date of Admission              Active Member in Good Standing? (if not, please explain)
State of Colorado                                           10/01/1985               Active and in good standing
U.S. District Court- Dist. of Colorado                       1/1/1985                Active and in good standing
Tenth Circuit Court of Appeals                               1/1/1988                Active and in good standing

G-64 (09/20)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page 1 of 3
Case 8:21-cv-00403-JVS-ADS Document 12 Filed 03/08/21 Page 2 of 4 Page ID #:202
Case 8:21-cv-00403-JVS-ADS Document 12 Filed 03/08/21 Page 3 of 4 Page ID #:203
Case 8:21-cv-00403-JVS-ADS Document 12 Filed 03/08/21 Page 4 of 4 Page ID #:204




    STATE OF COLORADO, ss:

             I,     Cheryl Stevens , Clerk of the Supreme Court of t h e S t a t e
    o f Colorado, do hereby certify that
                           LESLIE J HENDRICKSON HUGHES


 has been duly licensed and admitted to practice as an


                         ATTORNEY AND COUNSELOR AT LAW

  within this State; and that his /her name ap pears upon the Roll of Attorneys

   and Counselors at Law in my office of date the                    1st

  day of     November                           A.D.      1985      and that at the date hereof

 the said         LESLIE J HENDRICKSON HUGHES                            is in good standing a t

 this Bar.


                               IN WITNESS WHEREOF, I have hereunto subscribed my name and
                               affixed the Seal of said Supreme Court, at Denver, in said State, this

                                1st             day of           March                     A.D.   2021
